The plaintiff in error, Reed, was convicted on a charge that he did have possession of one gallon of alcohol, fifty-six pints of beer, and one-half pint of whisky, with the intention of violating provisions of the prohibitory liquor laws of the state, and his punishment fixed at a fine of $50 and 30 days in jail. From the judgment rendered on the verdict he appeals.
The testimony for the state shows that three deputy sheriffs in serving a search warrant found in defendant's barn in the town of Commerce the intoxicating liquors alleged in the information. The defendant was present when the officers appeared and unlocked the door of the barn on their request, saying that "Anything you find in there is mine." The beer was found in two sacks concealed beneath the floor of the barn, and there were a large number of empty whisky and beer bottles in and around the barn.
As a witness in his own behalf the defendant testified that he did not own the intoxicating liquors found in the barn, and that the beer was secretly placed under the floor without his knowledge or consent; that a man that was working for him brought the beer to his barn, and he told him that he did not want it in the barn, and when he went back to the barn it had been taken away so far as he knew; that the alcohol was used by a man engaged in painting; and that he had bought the empty beer bottles that were stored at the barn.
W.H. Moore testified that he owned the alcohol, having bought it from a fellow called "Hickory Bill"; that he used the alcohol in mixing paint; that he bought the beer from Hickory Bill's wife; that Mr. Reed told him not to put the beer in the barn; that he afterwards concealed it *Page 547 
under the floor; that he had the beer for his own use; that Hickory Bill and his wife had left the country.
The only error assigned worthy of mention is that the evidence is not sufficient to support the verdict. We think the foregoing statement of facts in evidence is sufficient to show that the case was one for the jury. Where the jury finds a verdict of guilty which is approved by the trial court, and there is evidence in the record to sustain the verdict, it will not be set aside in the absence of prejudicial error.
Discovering no prejudicial error in the record, the judgment is affirmed.